Citation Nr: 0428816	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  02-20 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from March 1975 to August 
1989.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In a VA Form 21-4138 (Statement in Support of Claim) received 
in March 2000, a VA Form 9 (Appeal to Board of Veterans' 
Appeals) received in April 2000, and a VA Form 21-8940 
(Veteran's Application for Increased Compensation Based on 
Unemployability) received in August 2001, the veteran 
presents argument that appears to raise a claim of either 
entitlement to service connection for back and left knee 
disorders secondary to his service-connected right knee 
disorder, or entitlement to an increased evaluation for 
service-connected inflammatory arthritis of the right knee 
and both ankles.  Because this matter is inextricably 
intertwined with the issue on appeal, it is remanded for 
appropriate action.  

The claim on appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran and his representative if they are required to 
take further action with regard to this claim. 


REMAND

The veteran seeks a total disability evaluation based on 
individual unemployability (TDIU).  He specifically claims 
that his service-connected arthritis has spread to numerous 
joints, now affects not only his right knee and ankles, but 
also his left knee, back, wrists and fingers, and hinders his 
employability.  Additional development by the RO is necessary 
before the Board can adjudicate this claim.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
its implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003), are applicable to the 
veteran's appeal.  The VCAA provides that VA must notify a 
claimant of the information needed to substantiate his claim 
and assist him in obtaining and fully developing all of the 
evidence relevant to that claim.  The United States Court of 
Appeals for Veterans Claims (Court) has mandated that VA 
ensure strict compliance with these provisions.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
case, VA has not strictly complied with the VCAA by providing 
the veteran adequate notice and assistance regarding his 
claim.  

With regard to assistance, there appears to be relevant 
evidence that is outstanding and needs to be secured.  For 
instance, in a written statement dated June 1992, the veteran 
noted all of the treatment he had received for his right 
knee, including in June 1992 at the orthopedic clinic at 
Henry Ford Hospital.  However, records of this treatment are 
not in the claims file.  In addition, in a written statement 
dated September 2002, the veteran noted that he was receiving 
medical attention for his rheumatoid arthritis, but he did 
not identify the provider(s) of that treatment.  Finally, in 
a written statement dated November 2002, the veteran noted 
that he was then involved in physical therapy and was 
visiting arthritis and pain clinics, and was seeing an 
orthopedic specialist.  However, he did not indicate where he 
was receiving physical therapy, or identify the names and/or 
locations of the clinics and orthopedic specialist.  Records 
of treatment of the veteran's service-connected inflammatory 
arthritis are pertinent to the veteran's TDIU claim.  
Therefore, the RO should secure them on remand.  First, 
however, the RO should contact the veteran and ask him to 
identify with specificity all pertinent medical providers 
whose records should be secured in support of this appeal. 

As well, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case, an examination is necessary.  The RO afforded the 
veteran such an examination in March 2002, but since then, 
the veteran and his representative have asserted that the 
veteran's service-connected arthritis has worsened and now 
affects his left knee, back, wrists and fingers.  It is thus 
necessary to afford the veteran another VA examination, 
during which an examiner can confirm or refute this assertion 
and then offer an opinion as to whether it is at least as 
likely as not that the veteran's service-connected disorder 
renders him unable to secure and maintain substantially 
gainful employment.   

With regard to notice, the Court in Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004), held that the VCAA requires VA 
to provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide.  The Court also held that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, under 38 C.F.R. § 3.159(b), VA must 
"also request that the claimant provide any evidence in his 
possession that pertains to his claim."  Id.  

In this case, the RO has not yet informed the veteran of the 
law and regulations governing VA's duties to notify and 
assist.  Moreover, although it sent the veteran VCAA notice 
in November 2003, the veteran's representative now claims 
that this notice is inadequate.  Therefore, on remand, the RO 
should again send the veteran notice of the evidence needed 
to support his claim and the law and regulations pertinent 
thereto, explain to him whether he is responsible for 
submitting such evidence or whether VA would obtain and 
associate such evidence with the claims file, and advise him 
to provide all evidence in his possession that pertains to 
his claim. 

As noted earlier, there appears to be pending an inextricably 
intertwined claim of entitlement to service connection for 
back and left knee disorders secondary to the service-
connected knee disorder and/or entitlement to an increased 
evaluation for service-connected inflammatory arthritis of 
the right knee and both ankles.  Before the Board can decide 
the issue certified on appeal, appropriate action must be 
undertaken to clarify whether the veteran wishes to pursue an 
additional issue or issues and if so, development and 
adjudication of the claim or claims must be undertaken.

This case is REMANDED for the following development:

1.  The AMC should contact the veteran 
and request him to provide the complete 
names, addresses and dates of treatment 
of all health care professionals, VA and 
non-VA, who have evaluated his arthritis 
since his discharge from service and 
whose records are not already in the 
claims file.  The AMC should seek 
specific information regarding the 
veteran's June 1992 visit to the 
orthopedic clinic at Henry Ford Hospital 
and his recent visits for physical 
therapy and treatment at arthritis and 
pain clinics and by an orthopedist.  

The AMC should take appropriate action to 
contact the veteran and request him to 
clarify whether he is raising the issue 
of entitlement to service connection for 
back and left knee disorders secondary to 
the service-connected knee disorder 
and/or entitlement to an increased 
evaluation for service-connected 
inflammatory arthritis of the right knee 
and both ankles.  Based on any response 
received, the AMC should take appropriate 
action to develop and adjudicate the 
claim or claims.

2.  After securing any necessary 
authorizations for the release of the 
veteran's treatment records, the AMC 
should request, obtain and associate with 
the claims file the actual clinical 
records, inpatient and outpatient 
records, consultation reports, reports of 
diagnostic testing, progress notes, and 
any other pertinent treatment records or 
evaluation reports from all identified 
health care providers.  If any pertinent 
records are unavailable, the AMC should 
document this fact in writing in the 
record.

3.  The AMC should afford the veteran a 
VA examination of his arthritis.  The AMC 
should forward the claims file to the 
examiner for review and ask the examiner 
to confirm in his written report that he 
conducted a review of pertinent documents 
therein.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) note all objective clinical 
findings associated with the 
veteran's arthritis;

b) identify all joints affected by 
the arthritis;  

c) offer an opinion regarding 
whether it is at least as likely as 
not that the veteran's service-
connected arthritis hinders his 
ability to secure and maintain 
substantially gainful employment; 
and    

d) provide a detailed rationale, 
with specific references to the 
record, for the opinion provided.  

4.  The AMC should then review the claims 
file and ensure that any additional 
notification or development action, as 
detailed above, required by the VCAA and 
its implementing regulations is completed.  
Such action should include informing the 
veteran and his representative of the 
evidence needed to support the veteran's 
claim, indicating whether the veteran 
should submit such evidence or whether the 
AMC will obtain and associate such 
evidence with the claims file, and 
advising the veteran to submit all 
evidence in his possession that pertains 
to his claim.  The AMC should afford the 
veteran and his representative an 
opportunity to respond to this notice by 
submitting evidence or information or by 
identifying evidence to be obtained and 
then take appropriate follow-up steps to 
assist the veteran in obtaining all 
identified evidence.

5.  As appropriate, the AMC should 
adjudicate any raised issue which is 
inextricably intertwined with the issue 
certified on appeal.  Appropriate notice 
should be afforded the veteran and his 
representative of any action taken.

6.  Once all development is completed, the 
AMC should readjudicate the veteran's 
claim based on all of the evidence of 
record.  In so doing, the AMC should 
consider whether, as alleged by the 
veteran's representative, a grant of TDIU 
is warranted under 38 C.F.R. § 3.321 
(2003).  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the AMC should provide the 
veteran and his representative a 
supplemental statement of the case, which 
cites the law and regulations governing 
VA's duties to notify and assist, and an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the AMC 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


